*460Judgment, Supreme Court, New York County (O. Peter Sherwood, J.), entered September 27, 2012, dismissing the complaint, and bringing up for review an order, same court and Justice, entered September 13, 2012, which granted defendant’s motion for summary judgment, unanimously affirmed, with costs.
In this action seeking damages for investment fraud, plaintiff was on notice that the transaction orally agreed to would not be structured as discussed based on emails and a draft agreement provided to him. Despite being on notice, plaintiff failed to inquire about the specifics of the transaction or to conduct due diligence. This failure precludes his claim of justifiable reliance on defendant’s alleged oral representations as a matter of law (see Centro Empresarial Cempresa S.A. v América Móvil, S.A.B. de C.V., 17 NY3d 269, 279 [2011]; HSH Nordbank AG v UBS AG, 95 AD3d 185, 194-195 [1st Dept 2012]). In view of the foregoing, we need not address the contentions regarding proof of scienter or defendant’s cross appeal.
Concur—Tom, J.E, Andrias, Saxe, Abdus-Salaam and Gische, JJ.